Order entered September 20, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00364-CV

                       IN RE JOEL CHRISTOPHER BARTON, Relator

                 Original Proceeding from the 219th Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 219-50662-07

                                            ORDER
                        Before Justices Lang-Miers, Myers, and Boatright

       Before the Court is relator’s petition for writ of mandamus. We request that the real

party in interest and respondent file their responses, if any, to the petition for writ of mandamus

by October 11, 2017.


                                                      /s/   JASON BOATRIGHT
                                                            JUSTICE